USCA4 Appeal: 22-4110      Doc: 23         Filed: 09/13/2022     Pg: 1 of 4




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-4110


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        ANTHONY RASHAD DAWSON,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. James C. Dever III, District Judge. (5:20-cr-00180-D-1)


        Submitted: September 8, 2022                                Decided: September 13, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed in part, dismissed in part by unpublished per curiam opinion.


        ON BRIEF: Brian Michael Aus, BRIAN AUS, ATTORNEY AT LAW, Durham, North
        Carolina, for Appellant. David A. Bragdon, Assistant United States Attorney, Lucy Partain
        Brown, Assistant United States Attorney, OFFICE OF THE UNITED STATES
        ATTORNEY, Raleigh, North Carolina for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-4110      Doc: 23          Filed: 09/13/2022     Pg: 2 of 4




        PER CURIAM:

               Anthony Rashad Dawson pled guilty, pursuant to a plea agreement, to carjacking

        resulting in serious bodily injury and aiding and abetting the same, in violation of 18 U.S.C.

        §§ 2, 2119(2), possession of a firearm by a convicted felon, in violation of 18 U.S.C.

        § 922(g)(1), and possession of a stolen firearm, in violation of 18 U.S.C. § 922(j). The

        district court sentenced Dawson to 540 months’ imprisonment. On appeal, counsel has

        filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there are no

        meritorious grounds for appeal but questioning whether Dawson’s trial counsel rendered

        ineffective assistance. In his pro se supplemental brief, Dawson also contends that counsel

        rendered ineffective assistance and raises additional challenges to his convictions and

        sentence. The Government has moved to dismiss the appeal pursuant to the appellate

        waiver in Dawson’s plea agreement. We affirm in part and dismiss in part.

               We review the validity of an appellate waiver de novo and “will enforce the waiver

        if it is valid and the issue appealed is within the scope of the waiver.” United States v.

        Adams, 814 F.3d 178, 182 (4th Cir. 2016). A waiver is valid if it is “knowing and

        voluntary.” Id. To determine whether a waiver is knowing and voluntary, “we consider

        the totality of the circumstances, including the experience and conduct of the defendant,

        his educational background, and his knowledge of the plea agreement and its terms.”

        United States v. McCoy, 895 F.3d 358, 362 (4th Cir. 2018) (internal quotation marks

        omitted). Generally, “if a district court questions a defendant regarding the waiver of

        appellate rights during the [Fed R. Crim. P.] 11 colloquy and the record indicates that the



                                                      2
USCA4 Appeal: 22-4110      Doc: 23         Filed: 09/13/2022      Pg: 3 of 4




        defendant understood the full significance of the waiver, the waiver is valid.” Id. (internal

        quotation marks omitted).

               Our review of the record confirms that Dawson knowingly and voluntarily waived

        his right to appeal his convictions and sentence, with limited exceptions. We therefore

        conclude that the waiver is valid and enforceable. Although the ineffective-assistance

        claims fall outside the scope of the waiver, we “will reverse only if it conclusively appears

        in the trial record itself that the defendant was not provided effective representation.”

        United States v. Freeman, 24 F.4th 320, 326 (4th Cir. 2022) (en banc) (cleaned up).

        Because the record does not conclusively show that counsel rendered ineffective

        assistance, we decline to consider these claims on appeal. ∗ The remainder of the claims

        raised in Dawson’s pro se supplemental brief fall within the scope of the waiver.

               In accordance with Anders, we have reviewed the entire record in this case and have

        found no meritorious grounds for appeal outside of Dawson’s valid appellate waiver. We

        therefore grant the Government’s motion in part and dismiss the appeal as to the issues

        within the scope of the waiver. We otherwise affirm the judgment. This court requires

        that counsel inform Dawson, in writing, of the right to petition the Supreme Court of the

        United States for further review. If Dawson requests that a petition be filed, but counsel

        believes that such a petition would be frivolous, then counsel may move in this court for




               ∗
                  These claims should be raised, if at all, in a 28 U.S.C. § 2255 motion. United
        States v. Jordan, 952 F.3d 160, 163 n.1 (4th Cir. 2020).

                                                     3
USCA4 Appeal: 22-4110         Doc: 23    Filed: 09/13/2022   Pg: 4 of 4




        leave to withdraw from representation. Counsel’s motion must state that a copy thereof

        was served on Dawson.

              We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                          AFFIRMED IN PART,
                                                                          DISMISSED IN PART




                                                  4